Title: Statement on Loan Certificates for William Short, 20 November 1802
From: Jefferson, Thomas
To: 


          
          Having been the attorney in fact for William Short esquire from my return to America in 1790. to his in 1802. I had occasion to have a correspondence & many conversations with messrs. Pickering & Wolcott the Secretaries of State & the Treasury on the subject of a sum of 9000. Dollars due from the public to mr Short on his mission to Spain. after thoroughly examining into the case, and mr Randolph’s suggestions that himself & not the public was the debtor, they acknowleged to me explicitly that the public was responsible to mr Short. mr Pickering so stated it in writing, and an equal inference may be drawn from mr Wolcott’s letters; tho’ not as strongly expressed as he did to me in conversation. they constantly desired that the money might not be demanded until the trial of the suit against Randolph which was expected to take place constantly at the next court ensuing every conversation. at length when the last 8. per cent loan was to be opened I applied pressingly, that the money should be paid that it might be invested in that stock, and I presented them a short statement of the demand & interest, shewing a balance then due of nearly 8000. D. they observed that the treasury having always money to pay it’s debts, never paid interest. I replied that as they had constantly refused to pay a debt which the gentlemen themselves acknoleged they owed, that interest was justly due, & the more so as they would recover it from Randolph. they acquiesced in the justice, and said that being still unwilling to pay till the decision of the suit, they would have 8000 D. subscribed in the name of some one belonging to the Secretary of state’s office, to the 8. p. cent loan, which should be in trust for mr Short and should be delivered to him with it’s accruing interest when the affair with him should be finally paid. I took for granted this was done, and that that sum was invested in stock for mr Short, till on some enquiry of mr Wagner, he informed me the subscriptions had overflowed so much, that only a sum of between two & three thousand dollars resulted on the subscription for mr Short but that that sum was held for him. I did not enquire in whose name it was subscribed: but such a sum is certainly held in trust by the Secretary of state’s office for mr Short. if there be no other stock in this situation but what is stated in the within account in the name of mr Pickering, I should think the conclusion unavoidable that this is the identical stock. Certified this 20th. of November 1802.
          
             Th: Jefferson
          
        